IN THE SUPREME COURT OF THE STATE OF NEVADA


                ELEANOR DRESDEN,                                      No. 70598
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF CLARK;
                AND THE HONORABLE MICHELLE
                                                                            FILED
                LEAVITT, DISTRICT JUDGE,                                    JUL 1 3 2016
                Respondents,
                                                                          TRACIE K. LINDEMAN
                and                                                    CLERK OF UPREME COURT

                ED'S STATIONS INC., A DOMESTIC                         BY     ' CLERK
                                                                            SDEPUTY
                CORPORATION, D/B/A AM PM,
                Real Party in Interest.




                                 ORDER DENYING PETITION FOR
                               WRIT OF PROHIBITION OR MANDAMUS
                            This original petition for a writ of prohibition or mandamus
                challenges a district court order granting a motion to withdraw an offer of
                judgment in a negligence action. Having considered the petition and
                supporting documents, we are not persuaded that our intervention is
                warranted at this time, as an adequate remedy exists in the form of an
                appeal from any adverse final judgment. NRS 34.160; NRS 34.320; Inel
                Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179




SUPREME COURT
      OF
    NEVADA

(0) 1947A   e                                                                        L 6-21 SS2
                   P.3d 556, 558 (2008); Pan v. Eighth Judicial Dist. Court, 120 Nev. 222,
                   224, 228, 88 P.3d 840, 841, 844 (2004). Accordingly, we
                                ORDER the petition DENIED?




                                                               Cherry


                                                                        .2#4611/1
                                                                        e                   , J.



                                                                                            , J.
                                                               Gibbons




                   cc: Hon. Michelle Leavitt, District Judge
                        Moss Berg Injury Lawyers
                        Law Offices of Elizabeth R. Mikesell
                        Eighth District Court Clerk




                         1 In
                            light of this order, we deny petitioner's request for a stay of the
                   underlying proceedings.




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ea,